Citation Nr: 0015929	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  00-09 575	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active service from August 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on February 27, 1998; a notice of 
disagreement was received by the VA after November 18, 1988; 
and the veteran retained an attorney in August 1998, within 
one year of the date of the Board's decision.

2.  On August 1, 1998, the veteran and his attorney entered 
into a contingent attorney fee agreement which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.

3.  Following an appeal to the United States Court of Appeals 
for Veterans Claims (Court), and a February 1999 Board 
Remand, an August 2, 1999 Hearing Officer decision and a 
January 2000 BVA decision increased the evaluation for the 
veteran's otosclerosis, with impaired hearing and post 
stapedectomy, to 10 percent, effective August 28, 1997.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past due 
benefits by the VA pursuant to the terms of the August 1998 
attorney fee agreement for a 10 percent evaluation for 
otosclerosis, with impaired hearing and post stapedectomy, 
between August 28, 1997 and August 2, 1999 have been met.  38 
U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision in February 1998 
that denied a compensable evaluation for the veteran's 
otosclerosis with impaired hearing and post stapedectomy.  In 
August 1998, the veteran and his attorney entered into an 
attorney fee agreement to represent the veteran in his claim 
for VA benefits which were denied by the February 1998 Board 
decision.  The attorney fee agreement called for the attorney 
to be paid on a contingent basis 20 percent of any past due 
benefits directly by the VA.  In October 1998 the Court 
vacated the Board's February 1998 decision, and following a 
February 1999 Board Remand, an August 1999 Hearing Officer 
decision increased the evaluation for the veteran's 
otosclerosis, with impaired hearing and post stapedectomy, to 
10 percent, effective July 14, 1999.  A January 2000 BVA 
decision continued the 10 percent evaluation for the 
veteran's otosclerosis, with impaired hearing and post 
stapedectomy, but found that the 10 percent evaluation was 
effective August 28, 1997.  The RO effectuated the Board's 
decision in a rating decision dated in February 2000.  The 
veteran and his attorney were informed as to past due 
benefits resulting from the Board's decision by a letter 
dated in April 2000.

Based on this evidence, the Board finds that the August 1998 
attorney fee agreement satisfied the eligibility requirements 
under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  In 
this case, the Board promulgated a final decision that denied 
the benefits sought in February 1998.  A notice of 
disagreement pertaining to that decision was received by the 
RO in August 1998, thus after November 18, 1988, and the fee 
agreement was properly and timely executed in August 1998.  
That agreement provided that 20 percent of past due benefits 
were to be paid by the VA to the veteran's attorney for 
representation.  The amount of the fee was contingent on 
whether the claim was resolved in a manner favorable to the 
veteran, and, as reflected in the RO's April 2000 letter, the 
award of past due benefits resulted in payment to the veteran 
from which a fee may be deducted.  See 38 C.F.R. 
§ 20.609(h)(1).

The Board may order a reduction in the fee called for in the 
agreement if the Board finds that the fee is "excessive or 
unreasonable."  See Matter of Fee Agreement of Smith, 4 Vet. 
App. 487, 492 (1993), vacated in part on other grounds sub 
nom; In re Wick, 40 F.3d. 367 (Fed. Cir. 1994); Matter of Fee 
Agreement of Vernon, 8 Vet. App. 457, 459 (1996).  The Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past due benefits awarded will be 
presumed reasonable.  As such, the Board finds that the fee 
called for is neither excessive nor unreasonable.

In this case, the proper amount of past due benefits is a 
lump sum payment representing the total amount of recurring 
cash payments stemming from the issue of a 10 percent 
evaluation for otosclerosis, with impaired hearing and post 
stapedectomy, between August 28, 1997 and August 2, 1999.  
Thus, the attorney is entitled to payment of 20 percent of 
the amount of the award for that disability.  See 38 C.F.R. 
§ 20.609(h)(3)(i).

ORDER

Eligibility for payment of attorney fees directly by the VA 
to the veteran's attorney is established, and the attorney 
should be paid 20 percent of the veteran's past due benefits 
awarded for a 10 percent evaluation for otosclerosis, with 
impaired hearing and post stapedectomy between August 28, 
1997 and August 2, 1999.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

